Case 3:17-cV-00691-S Document 63 Filed 11/08/18 Page 1 of 1 Page|D 1244

United States District Court

NORTHERN D¥STRICT ()F TEXAS
DALLAS DIVIS!ON

LISA RANIERI B'i` AL

v. CASE NO. 3:l7-CV~O()691-S

ADVOCAR_E INTERNATIONAL LP

<'JO'D¢O'JCOQCO‘§©O".\C-OOC»OO

ORDER REFERRING CASE TO MEDIATION
The Court hereby ORDERS this case to mediation before:
Hon. W. Royal Furgeson, Jr. (Ret.)
344l Westminster Avenue
Dallas, Texas 75205

(214) 934-7647
royal@furgesonlaw.com

l\/lediation Shall be in person and completed by Decelnber 12, 2019.

The Mediator shall be responsible for communicating With counsel to coordinate a date for
the mediation Upon completion of the mediation, the Mediator shall submit a repoit to the Court
Within five days.

SO ORDERED.

SIGNED November § , 2018.

KAREN GREN SCHOLER
UNITED sTA'rES DISTRICT JUI)GE

 

 

